It JONES, J.,
concurring.
I write separately only to emphasize the lack of evidence in the record to support the City’s argument in seeking a reversal of the trial court’s judgment. The City was afforded ample opportunity at trial to demonstrate why notice was insufficient to constitute actual and/or constructive notice. Furthermore, the City has failed to present any evidence to dispel the trial court’s finding of actual notice.
However, despite the City’s lack of eviden-tiary support, if we accept the majority’s opinion, we would establish a rule whereby the City has twenty-four hours from notice of a downed stop sign to correct the defect. Thus, I hesitate to extend this line of reasoning. Notwithstanding, there is no evidence in the record to the contrary.